Citation Nr: 1703451	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a rating higher than 20 percent for hallux valgus and hammertoes of the left foot.

3.  Entitlement to a rating higher than 20 percent for hallux valgus of the right foot.

4.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left leg, posterior tibial nerve.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) for the period prior to July 14, 2008.



REPRESENTATION

Appellant represented by:	Rhett D. Klok, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for migraines.  The RO also denied claims of entitlement to increased ratings for hallux valgus of the feet with hammertoes of the left foot, each foot evaluated as 20 percent disabling, and for peripheral neuropathy of the lower extremities, each lower extremity evaluated as 10 percent disabling.

In February 2013, the Board reopened the claim of entitlement to service connection for migraine headaches and remanded that issue, along with the issues of entitlement to increased ratings for left and right foot and peripheral neuropathy disorders.

Although not addressed in the February 2013 remand, in an April 2016 supplemental statement of the case, the RO raised the issue of entitlement to a TDIU for the period prior to July 14, 2008 as part and parcel of the increased rating claims on appeal.  During the pendency of the appeal, in an August 2011 rating decision, the RO granted entitlement to a TDIU beginning July 14, 2008.

In April 2015, the Veteran testified at a Decision Review Officer hearing at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for migraine headaches, increased ratings for left and right foot disabilities, and entitlement to a TDIU for the period prior to July 14, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left and right leg has been manifested by moderate, but not severe, incomplete paralysis of the posterior tibial nerve for the period prior to April 4, 2013.

2.  As of April 4, 2013, the Veteran's peripheral neuropathy of the right and left lower extremities has been manifested by severe, incomplete paralysis of the posterior tibial nerve, but no complete paralysis of the muscles of the soles of the feet, weak adduction or impairment of other nerves.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left leg, posterior tibial nerve for the period prior to April 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Codes 8599-8525 (2016).

2.  The criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the left leg, posterior tibial nerve for the period beginning on April 4, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Codes 8599-8525 (2016).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, for the period prior to April 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Codes 8599-8525.

4.  The criteria for a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity, for the period beginning on April 4, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Codes 8599-8525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the February 2013 remand, the RO arranged for the Veteran to undergo a VA examination of both lower extremities in April 2013.  After the Veteran reported a worsening of his condition, he was provided with an additional VA examination in April 2016.  The resulting reports describe the Veteran's lower extremity disabilities, take into consideration the relevant history, and provide adequate rationale for any conclusions reached.  In addition, VA treatment records from the Charleston VA Medical Center from May 2000 through April 2016 have been associated with the claims file.  These actions constitute substantial compliance with the directives from the Board's February 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service-connected peripheral neuropathy of the left leg, posterior tibial nerve, and right lower extremity have been assigned ratings of 10 percent for each extremity, pursuant to Diagnostic Codes 8599-8525.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.

Diagnostic Code 8525 provides the rating criteria for paralysis of the posterior tibial nerve.  A 30 percent rating is applicable where there is complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  Severe incomplete paralysis warrants a 20 percent disability rating.  Moderate or mild incomplete paralysis warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

For the following reasons, the Board finds that increased ratings are not warranted.

A June 2006 VA treatment record indicates that the Veteran exhibited full range of motion of all joints without swelling.  Neurological examination revealed intact sensation, no tremor, and no ataxia.

A January 2007 examination noted that the Veteran complained of constant pain in his feet, with the right greater than the left.  He stated that he could no longer run and was limited in walking to 50 yards or standing five minutes without pain.  He complained of numbness in the calves bilaterally on standing for long periods of time.  Physical examination revealed normal sensation of the right lower extremity and no pain on manipulation of the right foot.  The Veteran's left foot was noted to have ankylosis of the first, second, and third toes.  Decreased sensation was noted over the foot, as was a "diminished arch."  Strength was 5/5 in both lower extremities, and range of motion produced no pain in the feet.  The examiner diagnosed the Veteran with peripheral neuropathy in the left lower extremity without confirmation via electrodiagnostic study.  No peripheral neuropathy in the right lower extremity was found.

A June 2007 record from the Medical University of South Carolina shows that the Veteran complained of constant foot pain, left worse than right.  He described the pain as sharp and tingling.  Neurological examination revealed that sensation, light touch, and deep tendon reflexes were normal in both lower extremities.

An August 2007 VA treatment record shows the Veteran reported tingling pain in both feet.

An October 2008 VA examination reflects that the Veteran again complained of constant pain in his feet, with the left worse than the right.  He also complained of numbness in the first, second, and third toes on the left, as well as the left mid-foot, with no numbness in the right foot reported.  The Veteran again stated that he could no longer run and was limited in walking to 50 yards or standing five minutes without pain.  He was noted to walk with a limp.  On physical examination, the Veteran was found to have no pain on manipulation and normal sensation and strength of the right foot.  The Veteran's left foot was noted to have ankylosis of the first, second, and third toes and decreased sensation in the left foot.  The foot was found to have a diminished arch, but no pain on manipulation of the left foot was noted.  The examiner diagnosed the Veteran with status-post seven surgeries to treat hammertoes and bunions on the feet bilaterally, as well as peripheral neuropathy of the left lower extremity.

A January 2009 treatment record from Orthopaedic Specialists of Charleston, submitted in connection with an application for Social Security Administration disability benefits, shows hypersensitivity over second metatarsal area but that sensation throughout foot and ankle was otherwise intact.

A November 2009 VA treatment record shows that the Veteran reported constant pain in both feet which he described as tingling and both dull and sharp.

A December 2009 record from Lowcountry Orthopaedics and Sports Medicine indicates that the Veteran denied any numbness, tingling or burning in the lower extremities at that time.

A May 2010 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in the right lower extremity and 3/5 strength in distal dorsiflexion of the left lower extremity (post surgery); and normal ankle reflexes and downgoing plantar reflex in both extremities.  Sensory examination was intact to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

A September 2010 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in both lower extremities; normal ankle reflexes and downgoing plantar reflex in both extremities.  Sensory examination was intact to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

A November 2010 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in both lower extremities; and normal ankle reflexes and downgoing plantar reflex in both extremities.  Sensory examination was intact to light touch, pin prick, vibration, and temperature in both extremities.

The Veteran underwent a general medical examination in May 2011.  Although not focused specifically on the current severity of the Veteran's lower extremity disabilities, the examination reflects that the Veteran complained at the time of constant pain in his feet and reported that he was unable to walk more than 20 yards or stand more than 15 minutes.  The examiner observed him to walk with a limp.  The Veteran further complained of numbness in his feet, including constant numbness of the toes bilaterally and on the left foot.  Physical revealed normal sensation in the lower extremities bilaterally, with the exception of decreased sensation to the left toes.  Normal muscle strength, muscle tone, and deep tendon reflexes were noted.  The feet were noted to be tender to palpation on the plantar surfaces of the feet bilaterally, as well as to the right toes.  No pain on range of motion was noted.

A June 2011 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in both lower extremities; and normal ankle reflexes in both extremities.  Sensory examination was intact to light touch in both extremities.

A July 2011 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in the both lower extremities; and normal ankle reflexes and downgoing plantar reflex in both extremities.  Sensory examination was intact to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

At a March 2012 VA spine examination, the Veteran exhibited normal strength in dorsiflexion and plantar flexion of the ankle, and in great toe extension.  No muscle atrophy was noted.  Deep tendon reflexes were absent in both ankles but sensation to light touch was normal in both lower legs and in both feet and toes. 

An October 2012 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in the both lower extremities; and normal ankle reflexes and downgoing plantar reflex in both extremities.  Sensory examination revealed distal loss to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

At an April 2013 VA peripheral nerves examination, the Veteran reported experiencing a lot of tingling in his legs below the knee which he described as pins sticking him in the legs.  Symptoms attributable to his peripheral nerves included severe constant pain and severe paresthesias and/or dysesthesias, as well as moderate numbness in both lower extremities.  There was no intermittent usually dull pain.  Strength testing in plantar flexion and dorsiflexion of both ankles was 4/5.  There was no muscle atrophy.  Deep tendon reflexes were hypoactive in the right ankle and absent in the left ankle.  Sensory examination was normal in both lower legs, both ankles and the right foot and toes but decreased in the left foot and toes.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran walked slowly with the help of a cane as a result of pain in the feet.  During walking he put pressure on the right forefoot but avoided pressure on the right heel.  The examiner found all nerves of the lower extremities to be normal except for the left posterior tibial nerve which was described as mild incomplete paralysis.  The right posterior tibial nerve was normal.

In a May 2013 private medical examination performed by Dr. Barry Weissglass, the Veteran reported tingling, burning and cramping in both feet and legs.  Neurological examination indicated that motor and sensory testing was normal with the exception of patchy areas of dysesthesia and relative anesthesia in the lower leg starting about one third of the way down the lower leg below the knee to and including the feet.  Deep tendon reflexes were normal.  Dr. Weissglass further noted that examination of the extremities revealed some evidence of muscular atrophy.  The assessment was that there was significant impairment of both feet and that although this was the result of his hammertoes and pes planus, the peripheral neuropathy served to worsen these problems and further impair his ambulation.

An August 2013 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in the both lower extremities; downgoing plantar reflex but absent ankles reflexes in both ankles.  Sensory examination revealed distal loss to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

A February 2014 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in the both lower extremities; downgoing plantar reflex but absent reflexes in both ankles.  Sensory examination revealed distal loss to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

Another February 2014 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in both lower extremities; and normal ankle reflexes and downgoing plantar reflex in both extremities.  Sensory examination was intact to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

A May 2014 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in both lower extremities; downgoing plantar reflex but absent reflexes in both ankles.  Sensory examination revealed distal loss to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

A February 2015 VA treatment record shows neurological examination of the lower extremities revealing normal bulk and tone of motor testing; full strength in both lower extremities; downgoing plantar reflex but absent reflexes in both ankles.  Sensory examination revealed distal loss to light touch, pin prick, vibration, temperature, and proprioception in both extremities.

At the April 2015 DRO hearing, the Veteran reported experiencing constant pain, burning, aching, numbness and tingling in his lower extremities.

A January 2016 VA treatment record shows that the Veteran reported pain shooting down the back of his legs to his ankles.  He noted that it had worsened over the past month.

A March 2016 VA treatment record shows that the Veteran denied experiencing numbness and tingling although he had neuropathy in both lower extremities.  Objective testing showed that the lower extremity reflexes were intact.  Tone and sensation were within normal limits in both lower extremities.

At an April 2016 VA peripheral nerves examination, the Veteran reported constant burning tingling pain and numbness to the midfoot and great toes of both feet.  He used Ben Gay and a TENS unit to treat the symptoms.  Symptoms associated with peripheral neuropathy of both lower extremities included severe numbness, pain, and paresthesias and/or dysesthesias.  There was no intermittent usually dull pain.  Muscle strength was normal in both extremities, to include plantar and dorsiflexion of the ankles.  There was no muscle atrophy.  Deep tendon reflexes of the knee and ankle were normal bilaterally.  Sensory examination was normal in both lower legs and ankles but decreased in both feet and toes.  There were no trophic changes attributable to peripheral neuropathy.  His gait was noted to be antalgic as a result of his bilateral foot disabilities.  The examiner found all nerves of the lower extremities to be normal except for the left and right posterior tibial nerves which the examiner described as involving moderate incomplete paralysis.  The Veteran regularly used a cane in part as a result of his peripheral neuropathy.  The examiner described the functional impact of the peripheral neuropathy as the same as his foot disabilities: the inability to walk more than 20 yards, stand for more than 5 to 6 minutes and difficulty with stairs and balance. 

On review of the evidence of record, the Board finds that ratings in excess of 10 percent for the Veteran's bilateral lower extremity disabilities are not warranted for the period prior to April 4, 2013, but that an increase to 20 percent for severe incomplete paralysis is warranted effective April 4, 2013.  For the period prior to April 4, 2013, the evidence indicates that the disabilities are manifested by, at most, moderate incomplete paralysis of the tibial nerve, which warrants a 10 percent rating under Diagnostic Code 8525.  38 C.F.R. § 4.124a.  Here, there is no question that the Veteran's disabilities are manifested by sensory symptoms and while there has been some evidence of non-sensory symptoms including motor and reflex impairment, these symptoms more nearly approximate motor changes of a lower degree rather than of a very high level of disability.  See M21-1, III.iv.4.G.4.b-c.  Indeed, while there has been some evidence of impaired ankle reflexes, bilateral lower extremity reflexes have generally been normal.  

As of the April 4, 2013, VA examination, the evidence noted that the Veteran had severe pain, paresthesias, moderate numbness which eventually was noted to be severe, and in subsequent examinations, notations of burning, tingling, and the inability to walk more than 20 yards and stand more than 5-6 minutes. The Board finds that this evidence more nearly approximates a severe incomplete paralysis of the nerve and a 20 percent rating for the right and left lower extremity. A higher rating is not warranted as the evidence of muscle atrophy shows essentially no atrophy, and muscle strength was generally normal. Additionally, there is no evidence of complete paralysis of the muscles of the sole of the feet, and weak adduction. See 38 C.F.R. §§  4.123, 4.124a, Diagnostic Code 8525, 8625 (2016).
Any impairment related to the toes are compensated through the rating for bilateral foot disorder and thus, cannot be compensated twice due to the prohibition on pyramiding. 38 C.F.R. § 4.14 (2016).

The Board has also considered whether higher ratings may be assigned for the Veteran's disabilities under any other diagnostic code during the pendency of the appeal.  In this regard, Diagnostic Codes 8520 (sciatic nerve), 8521 (external popliteal nerve), 8524 (internal popliteal nerve) and 8526 (anterior crural nerve).  However, the most probative medical evidence of record does not indicate any impairment or involvement of these sciatic, external or internal popliteal, or anterior crural nerves in connection with the Veteran's service-connected lower extremity disabilities.  Indeed, both the April 2013 and April 2016 VA examiners found all nerves of both lower extremities to be normal with the exception of the posterior tibial nerves.

Accordingly, the evidence does not indicate that the Veteran's left leg posterior tibial nerve peripheral neuropathy and right leg peripheral neuropathy more closely approximate severe incomplete paralysis of the posterior tibial nerve before April 4, 2013, and that the right and left leg neuropathy meet the criteria for a 20 percent rating but no higher for the period beginning on April 4, 2013. 38 C.F.R. § 4.124a, Diagnostic Code 8525.  


ORDER

Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left leg, posterior tibial nerve, for the period prior to April 4, 2013, is denied.

Entitlement to a 20 percent rating, but no higher, for peripheral neuropathy of the left leg, posterior tibial nerve, for the period beginning on April 4, 2013, is granted.

Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity, for the period prior to April 4, 2013, is denied.

Entitlement to a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity, for the period beginning on April 4, 2013, is granted.


REMAND

As to the claim for migraine headaches, in February 2013, the Board remanded the appeal for a VA examiner to address the etiology of that disorder following a review of the claims file.  Although such opinion was obtained in April 2013, the Veteran contends that it is inadequate because the examiner indicated that he had not reviewed the entire claims file.  Indeed, a review of the April 2013 examination report shows that although the examiner checked a box indicating that he had reviewed the claims file, in the remarks section the examiner noted that "This Veteran had 11 volumes of C-files.  Only volume 6-11 were available.  Volume 1-5 were not available at the time of release."  Hence, the opinion is inadequate does not substantially comply with the prior remand directives.  Stegall, 11 Vet. App. 268.

In addition, in May 2016, the Veteran submitted a lengthy private medical opinion from a licensed clinical psychologist L. Randolph Waid, which concluded that the Veteran's migraine headaches were secondary to his service-connected depression.  As this pertinent evidence was received after the most recent April 2016 supplemental statement of the case but before the appeal was transferred to the Board in October 2016, it must be considered by the AOJ in the first instance.  38 C.F.R. § 19.37 (2016).

As to the claims involving the feet, recently, the Court held that the plain language of § 4.59 indicates that it is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements but may be applicable to the evaluation of musculoskeletal disabilities without range of motion measurements such as Diagnostic Code 5276 (acquired flatfoot) and Diagnostic Code 5280 (hallux valgus).  Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720, at 3-4 (Vet. App. Dec. 15, 2016); 38 C.F.R. § 4.72.  The Court has also held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In this case, the most recent evaluation of the feet took place in April 2016.  There, the VA examiner indicated that there was evidence of pain with weight bearing and non-weight bearing, and with movement, but did not indicate whether there was pain in active or passive motion or describe any resulting functional impairment.  Accordingly, to comply with the requirements outlined above, the Board finds that another examination is warranted.

Finally, as noted above, the Veteran was awarded entitlement to a TDIU beginning July 14, 2008 and in April 2016, the RO raised the issue of entitlement to a TDIU for the period prior to July 14, 2008 as part and parcel of the increased rating claims on appeal.  To the extent the Veteran wishes to pursue this claim, it is dependent upon the outcome of the remaining appeals.  Hence, it is intertwined with those issues and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records to the examiner who prepared the April 2013 VA migraine headaches opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The examiner must indicate that the entire claims file was reviewed prior to rendering the opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed migraines have been caused or made chronically worse by the Veteran's service-connected major depressive disorder.

A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

2.  The Veteran must be afforded a VA examination to evaluate the current severity of his left foot hallux valgus and hammertoes and right foot hallux valgus.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the feet.  

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


